SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

39
CA 15-01137
PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


JGB PROPERTIES, LLC, PLAINTIFF-APPELLANT,

                      V                                             ORDER

IRONWOOD, L.L.C., STEELWAY REALTY CORPORATION,
TOWN OF CLAY, 4550 STEELWAY BOULEVARD, LLC,
PLAINVILLE FARMS, LLC, JSF SERVICES, LLC, CSX
TRANSPORTATION, INC., DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.


CAMARDO LAW FIRM, P.C., AUBURN (SALVATORE D. FERLAZZO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HANCOCK ESTABROOK, LLP, SYRACUSE (JANET D. CALLAHAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS IRONWOOD, L.L.C., STEELWAY REALTY CORPORATION,
4550 STEELWAY BOULEVARD, LLC, PLAINVILLE FARMS, LLC, AND JSF SERVICES,
LLC.

NIXON PEABODY LLP, ROCHESTER (TERENCE L. ROBINSON, JR., OF COUNSEL),
FOR DEFENDANT-RESPONDENT CSX TRANSPORTATION, INC.

ROBERT M. GERMAIN, TOWN ATTORNEY, SYRACUSE, D.J. & J.A. CIRANDO, ESQS.
(JOHN A. CIRANDO OF COUNSEL), FOR DEFENDANT-RESPONDENT TOWN OF CLAY.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), entered September 8, 2014. The order, among other
things, dismissed the first amended complaint against defendants
Ironwood, L.L.C., Steelway Realty Corporation, Town of Clay, 4550
Steelway Boulevard, LLC, Plainville Farms, LLC, JSF Services, LLC, and
CSX Transportation, Inc.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    February 5, 2016                     Frances E. Cafarell
                                                 Clerk of the Court